Citation Nr: 1307503	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011 and March 2012, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 remand, the Board directed the RO/AMC to contact the Veteran and request that she identify all treatment that she received for her feet since January 2010, and to obtain all identified treatment records, including VA treatment records.  The Board also noted that, although the Veteran failed to appear for the scheduled November 2010 Travel Board hearing, a report of contact dated later in November 2010 indicated that she did not get notice of the hearing as it was sent to an old address.  The Board therefore instructed that the RO/AMC ask whether the Veteran wanted a new Travel Board hearing to be scheduled.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders and the Board is charged with ensuring such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its March 2012 remand, the Board found that the RO/AMC had not complied with either of the above instructions and again remanded the claim for such compliance.

The RO/AMC sent an April 2012 letter that requested that the Veteran identify all treatment records and provide appropriate authorization and consent to release such records.  The Veteran wrote in response that she had no additional information in this regard.   The RO/AMC also obtained all outstanding VA treatment records.  To this extent, the RO/AMC complied with the Board's remand instructions.

The RO/AMC did not, however, ask the Veteran if she still desired a Travel Board hearing in the April 2012 letter or elsewhere.  The RO/AMC did provide an expedited processing waiver form.  That form asked the Veteran's representative to indicate that it had received the supplemental statement of the case and did not have any additional evidence, to request that the case be forwarded to the Board immediately, and waive initial agency of original jurisdiction review of any new evidence.  The Veteran's representative signed the form.  Unfortunately, however, the language of the form does not indicate that the Veteran did not desire a new Travel Board hearing.  Accordingly, the Board sent a clarification letter.  The appellant has requested a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  Appellant and her representative should be notified of the time and place to report.  The case should then be returned to the Board in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

